         Case 3:20-cv-00851-AC             Document 101                      Filed 06/08/20          Page 1 of 3




                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON



Barbara Smith, Gary Smith
                                                                    Case No.: 3:20-cv-00851-AC
                           Plaintiff(s),
                                                                    MOTION FOR LEAVE TO APPEAR
 v.              P                   R             O                   HAC VICE

Ethicon, Inc., Johnson & Johnson

                           Defendant(s).



        Attorney John Lowther                                                 requests special admission pro hac
vice to the Bar of the United States District Court for the District of Oregon in the above-
captioned case for the purposes of representing the following party (or parties):
Barbara Smith, Gary Smith

        In support of this application, I certify that: 1) I am an active member in good standing
with the Washington            State Bar; and 2) that I have read and am familiar with the Federal
Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
Court, and this Court's Statement of Professionalism.
        I understand that my admission to the Bar of the United States District Court for the
District of Oregon is solely for the purpose of litigating in the above matter and will be
terminated upon the conclusion of the matter.

         (1) P E R S O N A L DATA:
                  Name: Lowther IV, John, A
                           (Last Name)     (   F   i    r       s   t       Name)      (    M    I    )    ( S u f f i x )
                  Agency/firm affiliation: Doyle Lowther LLP
                  Mailing address: 4400 NE 77th Avenue, Suite 275
                  City: Vancouver                                                   State WA              Zip: 98662
                  Phone number:360-818-9320                                         Fax number: 360-450-3116
                  Business e-mail address: john@doylelowtherconn




U.S. District Court — Oregon         M     o       t        i           o       n          for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                   P                  a                          g                    e                1 of 3
        Case 3:20-cv-00851-AC          Document 101          Filed 06/08/20   Page 2 of 3




         (2) B A R ADMISSION INFORMATION:
                (a)      State bar admission(s), date(s) of admission, and bar number(s):
                         Washington, April 2016, 50576
                         California, May 2000, 207000
                (b) O t h e r federal court admission(s) and date(s) of admission:
                         Southern District Of California, August 2000
                         Northern District Of California, September 2000

         (3) C E R T I F I C A T I O N OF DISCIPLINARY ACTIONS:
           0    I am not now, nor have I ever been, subject to any disciplinary action by any
                 state or federal bar association or subject to judicial sanctions.

           ❑    I am now or have been subject to disciplinary action by a state or federal bar
                 association or subject to judicial sanctions. (Attach letter of explanation.)

         (4) C E R T I F I C A T I O N OF PROFESSIONAL L I A B I L I T Y INSURANCE:
                Pursuant to LR 83-3, I have professional liability insurance, or financial
                responsibility equivalent to liability insurance, that meets the insurance
                requirements of the Oregon State Bar for attorneys practicing in this District,
                and that will apply and remain in force for the duration of the case, including
                any appeal proceedings.

         (5)    CM/ECF REGISTRATION:
                I acknowledge that I will become a registered user of the Court's case
                management and electronic case filing system (CM/ECF) upon approval of this
                application, and I consent to electronic service pursuant to Fed. R. Civ. P.
                5(b)(2)(E) and the Local Rules of the District of Oregon.

Certification of Attorney Seeking Pro Hac Vice Admission: I have read and understand the
requirements of LR 83-3, and I certify that the above information is true and correct.


       DATED: 06/08/2020




                                                       Si nature)




U.S. District Court—Oregon       M    o     t     i      o      n     for Leave to Appear Pro Hac Vice
[Rev. 11/2019]               P               a                 g               e                2 of 3
       Case 3:20-cv-00851-AC           Document 101         Filed 06/08/20          Page 3 of 3




 REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

 LR 83-3(a)(1) requires applicants for pro hac vice admission to associate with local counsel,
 unless requesting a waiver of the requirement under LR 45-1.

 To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
 following box:

    E l I seek admission for the limited purpose of filing a motion related to a subpoena that this
         Court did not issue. Pursuant to LR 45-1(b), I request a waiver of the LR 83-3(a)(1)
        requirement to associate with local counsel and therefore do not include a certification
        from local counsel with this application.

 To associate with local counsel, provide the following information about local counsel, and
 obtain the signature of local counsel.
Name: Duyck, Daniel L.
                    (Last Name) ( F i r s t Name)             (    M    I       )       ( S u f f i x )
OSB number: 972529
Agency/firm affiliation: Duyck & Associates, LLC

Mailing address: 111 SW Columbia Street, STE 715

City: Portland    S     t     a    t     e       :    OR    Z i p :         9       7   2   0   1

Phone number: (503) 764-2030      F     a    x       number: (503) 764-2030

Business e-mail address: dduvckduycklaw.com

CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that I have read and
understand the requirements of LR 83-3, and that I will serve as designated local counsel in case
number 3:20-cv-00851-AC


DATED: 06/08/2020




                                             (Signature of Local Co nsel




U.S. District Court—Oregon                                    Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                             Page3 of 3
